*422DISSENTING MEMORANDUM
Wilson, Judge:
While in deference to Judge Nichols, who will hear the involved cases on their merits, I have signed the order denying the Government’s motion to dismiss the protests in question, I cannot approve the attached memorandum. In my opinion, the reasoning therein does not warrant the conclusions reached. Furthermore, I do not favor the practice of writing long, or any other, memoranda to explain the court’s rulings, in or out of court, when motions are granted or overruled.